DETAILED ACTION
	The current Office Action is in response to the papers submitted 11/15/2022.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 – 11, and 16 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer.
With regard to claim 1, Hutchinson teaches a computer-implemented method for reducing Compare And Swap (CAS) operations in a concurrent marking Garbage Collection (GC) process [Fig 4A; Paragraphs 0039, 0059, 0076 and 0097 – 0099; The garbage collection process marks objects as valid/live in a bitmap.  The method is implemented based on a computer system that includes non-transitory storage that contains instructions that when executed by a processor performs the garbage collection process] that operates on objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] corresponding to a bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap] of multiple blocks [Paragraphs 0097 – 0099; The bitmap for each source block is a block in the overall bitmap of all the source blocks], the method comprising;
finding, from among the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.], live objects that belong to a same block [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap] from among the multiple blocks [Paragraphs 0097 – 0099; The bitmap for each source block is a block in the overall bitmap of all the source blocks] when traversing object trees [Fig 4A; The storage is traversed as a tree where the root is a source block, the next level is the pages, and the final level are the individual objects in the pages] of the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] for GC marking [Paragraphs 0097 – 0099; The garbage collection process involves marking a bitmap indicating which objects in memory are live] by determining if a parent [Fig 4A; A parent is a first object in a related sequence in a page such.  D1 is a parent of children D2 – D4.  Each page is a word/entry in the overall bitmap] and a child [Fig 4A; A child is any valid object in a page that is preceded by an associated parent] of the parent [Fig 4A; A parent is a first object in a related sequence in a page such.  D1 is a parent of children D2 – D4.  Each page is a word/entry in the overall bitmap] correspond to a same word [Fig 4A; Each page is a word/entry in the bitmap] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap]; 
setting corresponding marking bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live].
However, Hutchison may not specifically disclose the limitation of loading a latest value of the same block from the bitmap, updating the latest value by setting corresponding marking bits in the bit map, and updating the same block in the bit map with a single CAS operation.
Payer discloses loading a latest value of the same block from the bitmap, updating the latest value by setting corresponding marking bits in the bit map, and updating the same block in the bit map with a single CAS operation [Column 7, Lines 18 – 67; Column 8, Lines 1 – 2; Marking the objects as certain colors is the same at a bitmap representing the objects, the process takes the latest color value from the bitmap and updates the color bitmap if needed, and the process is performed in a single atomic operation].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Payer in Hutchinson, because it reduces long wait times [Column 5, Lines 14 – 67; Column 6, Lines 1 – 11; Column 14, Lines 14 - 54].
With regard to claim 6, Hutchison teaches the live objects have a current reference corresponding thereto [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block.  Searching for a find the live objects shows there is a reference corresponding to the live object allowing the live object to be found].
With regard to claim 7, Hutchinson teaches setting corresponding marking bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live] comprises setting respective marking bits of the live objects in the same block in a heap [Paragraphs 0097 – 0099; The bitmap block for each source block has bits set in memory for the objects corresponding to the bitmap block].
With regard to claim 8, Hutchinson teaches setting corresponding bits in the bit map [Paragraphs 0097 – 0099; Generating the bitmap marks bits in the bitmap indicating which objects are live] comprises setting multiple bits corresponding to multiple live objects from among the objects [Paragraphs 0097 – 0099; Each bit in a bitmap block corresponding to a valid object in an associated source block would be set to indicate the object is live in the bitmap].
With regard to claim 9, Hutchinson teaches the multiple bits that are set [Paragraphs 0097 – 0099; Each bit in a bitmap block corresponding to a valid object in an associated source block would be set to indicate the object is live in the bitmap] correspond to at least one of sibling objects [Fig 4A; Paragraphs 0097 – 0099; The bits set for E2 and E3 are sibling objects of each other since each is an object of the same page] and child objects [Fig 4A; Paragraphs 0097 – 0099; The bits set for E2 and E3 are child objects of a page], from among the live objects, with respect to a current object [Fig 4A; Paragraphs 0097 – 0099; E1, D1, C1, O1, L1, and M1 are each a live object that is also a respective child and sibling object of the system].
With regard to claim 10, Hutchinson teaches said updating step concurrently updates marking bits for both the parent [Fig 4A; A parent is a first object in a related sequence in a page such.  D1 is a parent of children D2 – D4.  Each page is a word/entry in the overall bitmap] and the child [Fig 4A; A child is any valid object in a page that is preceded by an associated parent] indicating the parent [Fig 4A; A parent is a first object in a related sequence in a page such.  D1 is a parent of children D2 – D4.  Each page is a word/entry in the overall bitmap] and the child [Fig 4A; A child is any valid object in a page that is preceded by an associated parent] are live responsive to the parent [Fig 4A; A parent is a first object in a related sequence in a page such.  D1 is a parent of children D2 – D4.  Each page is a word/entry in the overall bitmap] and the child [Fig 4A; A child is any valid object in a page that is preceded by an associated parent] corresponding to the same word in the bit map [Fig 4; Paragraphs 0064, 0072,  and 0097 – 0099; The process that creates/updates the bitmap updates the bits in a word of the bitmap concurrently with any object in the word that is valid/live].
Claims 11, 16 - 20 are the corresponding computer program product or processing system of method claims 1 and 6 - 9 and are thus rejected using the same prior art and similar reasoning.

Claim(s) 2 – 3 and 12 - 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer as applied to claims 1 and 11 above, and further in view of Vatsal Unadkat (Advantages and Disadvantages of Search Algorithms) referred to as Unadkat.
With regard to claim 2, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a breadth-first order to find something.
Unadkat discloses scanning objects in a breadth-first order to find something [Breadth-first search, Page 1].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Unadkat in Hutchinson in view of Payer, because breadth-first search will always find a solution if there is a solution, the search will not get stalled in a blind alley, and there the solution found will be the one with minimal steps [Breadth-first search, Page 1].
With regard to claim 3, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a depth-first order to find something.
Unadkat discloses scanning objects in a depth-first order to find something [Depth-first search, Page 2].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Unadkat in Hutchinson in view of Payer, because depth-first search has a linear memory requirement, requires less time than other searches, is less complex than other searches, and the solution can be found without much more search [Depth-first search, Page 2].
Claims 12 and 13 are the corresponding computer program product of method claims 2 – 3 and are thus rejected using the same prior art and similar reasoning.

Claim(s) 4 – 5 and 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al. (Pub. No.: US 2018/0336127) referred to as Hutchison in view of Payer (Pat 10,261,898) referred to as Payer as applied to claims 1 and 11 above, and further in view of Anonymous (Depth first search (DFS) vs Breadth first search (BFS)).
With regard to claim 4, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a combination of breadth-first and depth-first orders to find something.
Anonymous discloses scanning objects in a combination of breadth-first and depth-first orders to find something [Memory Requirements, Pages 4 - 5].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Hutchinson in view of Payer, because a system using both search techniques allows for a particular search algorithm to be selected based on the size of the tree that is being search to optimize the strengths of each search algorithm while minimizing their disadvantages [Memory Requirements, Pages 4 - 5].
With regard to claim 5, Hutchinson teaches said finding step scans the objects [Fig 4A; Each item in the block is an object such as E2, E3, etc.] with adaptive widening of a search space until an object [Fig 4A; Each item in the block is an object such as E2, E3, etc.] belong to a different block appears [Paragraphs 0097 – 0099; Generating the block of bitmap for each source block involves an adaptive widening search of the memory starting at the block level, going to a wider page level, and then a wider object level of the pages.  All the live objects for one block of the bitmap are searched until an object of another source block is found which is part of a second block of the bitmap], to find the live objects that belong to the same block  [Fig 4A; Paragraphs 0097 – 0099; The live data from a source block belong to the same block of the bitmap for the source block] in the bit map [Paragraphs 0097 – 0099; The bitmaps of each source block together make up a bitmap].
However, Hutchinson in view of Payer may not specifically disclose the limitation of a scanning objects in a combination of breadth-first and depth-first orders to find something.
Anonymous discloses scanning objects in a combination of breadth-first and depth-first orders to find something [Memory Requirements, Pages 4 - 5].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anonymous in Hutchinson in view of Payer, because a system using both search techniques allows for a particular search algorithm to be selected based on the size of the tree that is being search to optimize the strengths of each search algorithm while minimizing their disadvantages [Memory Requirements, Pages 4 - 5].
Claims 14 - 15 are the corresponding computer program product of method claims 4 - 5 and are thus rejected using the same prior art and similar reasoning.\

Response to Arguments
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 9 – 11 that Hutchinson fails to teach determining if a parent and child of the parent correspond to the same word in the bit map since Hutchinson uses a sequence length based approach where the claims use a same bitmap location approach.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Hutchinson teaches marking parent and child data objects valid/live by concurrently updating words/entries of a bitmap that represents data objects.  Figure 4 shows the bitmaps 402 and 408.  Each bitmap is comprised of columns and rows.  Each row is a word/entry in each bitmap. A first entry in a related sequence that is marked as valid/live is a parent such as D1 and the subsequent related entries are children such as D2 – D4.  Paragraph 0072 discloses a page/word is programmed concurrently since the page/word is smaller subunit that programming is performed on.  Figure 4 also shows that the system determines a parent and child in the same word/entry/page are valid since E1 is put in queue 422 while E2 and E3 are put in queue 424.  This shows the system determined entries E2 and E3 are live objects and belong to the same word/entry/page in the same bitmap 402.  The sequence process that Hutchinson is argued as using is based on entries in the same bitmap as claimed.
The Applicant argues on page 11 in part that Hutchinson fails to teach updating the same block in the bit map with a single CAS operation and thus the claim is non-obvious over the cited references.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
Hutchinson is not used to teach the argued limitation.  Payer is used to teach that argued limitation specifically.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues on page 11 that the cited references fail to teach loading a latest value of the same block from the bitmap, updating the latest value by setting corresponding marking bits in the bit map, and updating the same block in the bit map with a single CAS operation.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
The arguments fail to properly explain how the claim limitations are not taught by the prior art other than saying they do not.  There are no specific examples or explanation detailing how the prior art is different from the current claim limitations.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The rejections contain citations and explanations detailing how the prior art teaches the current claim limitations.
The Applicant argues on page 12 that all remaining claims are non-obvious since Hutchinson and the other cited references fail to teach the argued limitations above regarding claim 1 and other similar independent claims.  After careful consideration of Applicant’s arguments the Examiner respectfully disagrees.
The  Examiner has responded to the arguments regarding claim 1 and the Hutchinson above.  The same reasoning is applied to the other independent claims and the rejections of the dependent claims is based in part on the rejections of the independent claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136